ST. PAUL, J.
This case .presents only a question of lacx, *336the solution of which depends entirely upon the degree of crecut to which the testimony of the various witnesses may be entitled -
May 31, 1909.
Their testimony is highly conflicting, but the District Judge saw and heard them all and took active part in their examination. He personally inspected the property about which they testified, and which forms the subject'of this controversy. His conclusions are therefore entitled to great •weight and should not be disturbed unless manifestly erroneous.
<¡)ur examination of the record does not warrant us in reaching the conclusion that there is any manifest error in the judgment appealed from, and it is accordingly affirmed.